 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RANARD GASTON,                                        Case No.: 1:19-cv-00530-JLT (PC)
12                       Plaintiff,                         ORDER TRANSFERRING CASE TO THE
13                                                          SACRAMENTO DIVISION OF THE
               v.
                                                            EASTERN DISTRICT OF CALIFORNIA
14    DONG,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983, together with a request to proceed in forma pauperis pursuant to 28 U.S.C.

19   ' 1915.

20          In his complaint, plaintiff alleges violations of his civil rights by defendants. The alleged

21   violations took place in Sacramento County, which is part of the Sacramento Division of the

22   United States District Court for the Eastern District of California. Therefore, the complaint should

23   have been filed in the Sacramento Division.

24          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

25   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action

26   will be transferred to the Sacramento Division. This court will not rule on plaintiff's request to

27   proceed in forma pauperis.

28   ///
                                                        1
 1           Good cause appearing, the Court ORDERS that:

 2           1. This action is transferred to the United States District Court for the Eastern District of

 3   California sitting in Sacramento; and

 4           2. All future filings shall refer to the new Sacramento case number assigned and shall be

 5   filed at:
                                    United States District Court
 6                                  Eastern District of California
                                    501 "I" Street, Suite 4-200
 7                                  Sacramento, CA 95814
 8

 9           3. This court has not ruled on plaintiff's request to proceed in forma pauperis.

10
     IT IS SO ORDERED.
11

12       Dated:    July 11, 2019                                /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
